                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION

 KIMBERLY A. RUSSO,                            )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )   NO. 2:18-cv-00033
                                               )
 ANDREW M. SAUL,                               )
 Commissioner of Social Security,              )
                                               )
        Defendant.                             )

                                          ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 18)

recommending that the Russo’s Motion for Judgment on the Administrative Record (Doc. No. 14),

to which the Commissioner responded (Doc. No. 16) in opposition, be granted and the

Commissioner’s decision be reversed. No timely objections have been filed to the Magistrate

Judge’s Report and Recommendation.

       Upon de novo review in accordance with Rule 72 of the Federal Rules of Civil Procedure,

the Court agrees with the recommended disposition. Accordingly, the Magistrate Judge’s Report

and Recommendation is APPROVED AND ADOPTED, and Russo’s Motion for Judgment on

the Administrative Record (Doc. No. 14) is GRANTED. The Commissioner’s decision is

REVERSED. This case is hereby REMANDED for further administrative proceedings consistent

with the Magistrate Judge’s R&R.

       IT IS SO ORDERED.

                                                   ____________________________________
                                                   WAVERLY D. CRENSHAW, JR.
                                                   CHIEF UNITED STATES DISTRICT JUDGE
